DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	This communication is a Final Office Action, in response to the communication received on 11/10/2022. Therefore, Claims  1-11 and 14   are pending and have been considered below. 
Response to Arguments

3.	Applicant's arguments filed on 11/10/2022 have been fully considered but they are not persuasive.
3A.	Regarding the arguments  bridging from 7, fourth paragraph to page 10, second paragraph, the Examiner respectfully disagrees with Applicant’s position in that  ChargeMap and Plugshare fails to teach, “the controller controls the display to show the plurality of icons on the map to allow identification of (i) a charging type to which each of the plurality of charges is adapted and (ii) magnitude of electric power that can be output under the charging type by looking at icons of the chargers shown on the map" as recited in amended independent claim 1 and similarly recited in amended independent claim 14.”
It is still the Examiner’s position there is such a suggestion at least in  (Plugshare: See at least 2:50min-3:25 minutes).

3B.	Regarding the arguments  bridging from 10, third paragraph to page 11,  first paragraph, the Examiner respectfully disagrees with Applicant’s position in that  ChargeMap and Plugshare fails to teach, fails to teach the features of claim 2 regarding "the controller controls the display to show, for each charging type, the plurality of icons to emphasize an icon corresponding to a charger higher in electric power that can be output under the charging type among the plurality of chargers, as compared with a charger lower in electric power that can be output under the charging type".
It is still the Examiner’s position there is such a suggestion at least in  (Plugshare:  higher charger : amber color; lower charger : (green color default) See at least 2:50min-3:25 minutes).

For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 1-6, 10-11 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Nishida ( USP 2014/0028257) in view of ChargeMap Mobile app 2014 , Sept. 30, 2014; https://www.youtube.com/watch?v=5BmA3DUQMi0 ( Herein After ChargeMap) in view of “How To Find Free EV Charging Stations on a Trip—Plugshare App, Feb3, 2019, https://www.youtube.com/watch?v=GlsF91A0f0I ( Herein after Plugshare App).

As Per Claim 1,  Nishida teaches, an information instrument that provides information on a plurality of chargers that charge a power storage device mounted on a vehicle, the information instrument comprising: ([0030], also see [0023-0029])
a display;  and 5a controller that controls the display to show a map and to show a plurality of icons corresponding to the plurality of chargers at corresponding positions of the plurality of chargers on the map, ([0030-0031], [0034-0036]) [0034], [0050-0052], Figs. 6,8).
However, Nishida does not explicitly teach, wherein the controller controls the display to show the plurality of icons on the map to allow identification of (i) a charging type to which each of the plurality of chargers is adapted  10and (ii) magnitude of electric power that can be output under the charging type by looking at icons of the chargers shown on the map.  
In a related field of Art, ChargeMap teaches, a method of identifying charging options for an electric vehicle,  wherein the controller controls the display to show the plurality of icons on the map ( See ChargeMap-1a, showing plurality of icons of charging stations being displayed on the map (See at least 0:12 Seconds))
It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap  before the effective filing date of the claimed invention  to modify the systems of Nishida, to include the   teachings ( the software) of ChargeMap  into the smart phone of   Nishida  in order to  identify plurality of charging stations on the map. Motivation to combine the two teachings is, to obtain an enhanced feature of detecting electric vehicle charging   stations on map (i.e., an added safety feature to facilitate EV charging).
However, Nishida in view of ChargeMap does not explicitly teach, wherein the controller controls the display to show the plurality of icons on the map  to allow identification of (i) a charging type to which each of the plurality of chargers is adapted and (ii) magnitude of electric power that can be output under the charging type by looking at icons of the chargers shown on the map.
In  a related field of Art , Plugshare App teaches, finding EV charging stations on a trip,   wherein the controller controls the display to show the plurality of icons to allow identification of (i) a charging type to which each of the plurality of chargers is adapted 
( Plugshare App,  See Plug filters, High Power icon, See at least 2:55 minutes to 3:19 minutes, also see 0:27 seconds to 3:19 minutes), and (ii) magnitude of electric power that can be output under the charging type (Plugshare App: High Power) by looking at icons of the chargers shown on the map ( Plugshare App: Amber color  [High Power  icon “chatham oh”],  See at least 2:50min-3:25 minutes) 

It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap  and Plugshare App  before the effective filing date of the claimed invention  to modify the systems of Nishida, to include the  teachings (the software) of Plugshare into the smart phone of   Nishida  in order to  identifying  charging type and also identifying High Power charger  station by having High Power icon being displayed on map , thus guiding the traveler to appropriate charging station. Motivation to combine the two teachings is, to obtain appropriate charging station on travel route    (i.e., an added feature facilitating  enroute  EV charging).

As per Claim 2, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 1. However, Nishida   in view of ChargeMap and Plugshare App  further teaches, wherein the controller controls the display to show, for each charging type, the plurality of icons to emphasize an icon corresponding to a charger higher in electric power that can be output under the charging type among the plurality of chargers, ( ( Plugshare App,  Amber color, High Power icon, See at least 2:55 minutes to 3:19 minutes), as compared 5with a charger lower in electric power that can be output under the charging type. ( Plugshare App,  green color , by default not high power icons See at least 2:55 minutes to 3:19 minutes).  

As per Claim 3, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 2. However, Nishida   in view of ChargeMap and Plugshare App  further teaches, wherein the controller emphasizes the corresponding icon of the charger higher in electric power that can be output under the charging type. (Plugshare App,  See Plug filters, High Power icon, See at least 2:55 minutes to 3:19 minutes).  

As per Claim 4, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 2. However, Nishida   in view of ChargeMap and Plugshare App does not explicitly teach,  wherein the controller emphasizes the corresponding icon by adjusting a size of each of the plurality of icons.   
However,  the controller (of ChargeMap or Plugshare App)  emphasizing the corresponding icon by adjusting a size of each of the plurality of icons, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per Claim 5, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 2. However, Nishida   in view of ChargeMap and Plugshare App does not explicitly teach, wherein the controller emphasizes the corresponding icon by adjusting at least one of a - 25 -TSN201812451 :9180891 color and a density of each of the plurality of icons.  
However,  the controller (of ChargeMap or Plugshare App) emphasizing the corresponding icon by adjusting at least one of a - 25 -TSN201812451 :9180891 color and a density of each of the plurality of icons, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per Claim 6, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 2. However, Nishida   in view of ChargeMap and Plugshare App does not explicitly teach, wherein the controller emphasizes the corresponding icon by showing a badge as being superimposed on or being in proximity to each of the plurality of icons.  
However,  the controller (of ChargeMap or Plugshare App) emphasizing the corresponding icon by showing a badge as being superimposed on or being in proximity to each of the plurality of icons, would be an obvious matter of design choice, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

As per Claim 10, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 1. However, Nishida   in view of ChargeMap and Plugshare App  further teaches, wherein the controller controls the display to selectively show an icon corresponding to a charger installed within a determined area including a destination or a registered point - 26 -TSN201812451 :9180891 of the vehicle (Plugshare App, See at least 0:27 seconds to 3:19 minutes).  

As per Claim 11, Nishida as modified by ChargeMap and Plugshare App  teaches the limitation of Claim 1. However, Nishida   in view of ChargeMap and Plugshare App  further teaches, wherein the controller controls the display to show, when any icon is selected from among the plurality of icons, detailed information on a charger corresponding to the selected icon.   (Plugshare App, See at least 0:27 seconds to 3:19 minutes).  

As Per Claim 14, Nishida teaches,  an information providing method of providing information on a plurality of chargers that charge a power storage device mounted on a vehicle  ([0030-0031], [0034-0036]) [0034], [0050-0052], Figs. 6,8).
However, Nishida does not teach, the information providing method comprising: obtaining a position of each of the plurality of chargers and electric power that 5can be output from each of the plurality of chargers; and showing on a map, a plurality  of icons corresponding to positions of the plurality of chargers, the showing a plurality of icons including showing the plurality of icons  on the map to allow identification of (i) a charging type to which each of the plurality of chargers is 10adapted and (ii) magnitude of electric power that can be output under the charging type by looking at icons of the chargers shown on the map. 
In a related field of Art, ChargeMap teaches, a method of identifying charging options for an electric vehicle, the information providing method comprising: obtaining a position of each of the plurality of chargers and electric power that 5can be output from each of the plurality of chargers; (ChargeMap , See at least 0:07 seconds to 0:16 seconds  and  0:43 seconds to 1:05 mins); and showing on a map, a plurality  of icons corresponding to positions of the plurality of chargers, the showing a plurality of icons including showing the plurality of icons on the map ( See ChargeMap-1a, showing plurality of icons of charging stations being displayed on the map (See at least 0:12 Seconds)) to allow identification of also see (ChargeMap , See at least 0:07 seconds to 0:16 seconds  and  0:43 seconds to 1:05 mins).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap  before the effective filing date of the claimed invention  to modify the systems of Nishida, to include the   teachings ( the software) of ChargeMap  into the smart phone of   Nishida  in order to  identify charging station with magnitude of electric power that can be output under charging type. Motivation to combine the two teachings is, to obtain an enhanced feature of electric vehicle charging   (i.e., an added safety feature to facilitate EV charging).
However, Nishida in view of ChargeMap does not explicitly teach, allowing identification of (i) a charging type to which each of the plurality of chargers is 10adapted and (ii) magnitude of electric power that can be output under the charging type by looking at icons of the chargers shown on the map. 
In  a related field of Art , Plugshare App teaches, finding EV charging stations on a trip,   wherein the controller allowing identification of (i) a charging type to which each of the plurality of chargers is adapted ( Plugshare App,  See Plug filters, High Power icon, See at least 2:50 minutes to 3:25 minutes, also see 0:27 seconds to 3:19 minutes), and (ii) magnitude of electric power that can be output under the charging type (Plugshare App: High Power) by looking at icons of the chargers shown on the map( Plugshare App: Amber color  [High Power  icon “chatham oh”],  See at least 2:50min-3:25 minutes).
It would have been obvious to one of ordinary skill in the art, having the teachings of Nishida and ChargeMap  and Plugshare App  before the effective filing date of the claimed invention  to modify the systems of Nishida, to include the  teachings (the software) of Plugshare into the smart phone of   Nishida  in order to  identifying  charging type and also identifying High Power charger  station by having High Power icon being displayed on map , thus guiding the traveler to appropriate charging station. Motivation to combine the two teachings is, to obtain appropriate charging station on travel route    (i.e., an added feature   facilitating  enroute  EV charging).

Allowable Subject Matter
6.	Claims 7, 8 and 9 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663